Citation Nr: 1223840	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-38 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and a skin rash.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  A September 2007 letter informed him that his hearing was scheduled for November 2007.  However, in correspondence received in October 2007, the Veteran cancelled his hearing request.  

The Veteran submitted additional evidence pertinent to the claim for service connection for bilateral hearing loss directly to the Board.  In April 2009, the Veteran's representative submitted a limited waiver of RO review of this evidence, essentially stating that review of the evidence by the RO would only be waived if the claim was granted.

Later that month, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include review of the additionally received evidence, and other development.  After taking further action, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In April 2011, the Board denied service connection for bilateral hearing loss.  The Veteran's claim for service connection for a skin rash was again remanded to the RO, via the AMC, for further action, to include additional development of the evidence.

The Veteran appealed the April 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the Board's decision to the extent it denied service connection for bilateral hearing loss, and remanding that claim to the Board for further proceedings consistent with the joint motion.

In May 2012, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2011).

For the reasons expressed below, the Veteran's claim for service connection for bilateral hearing loss is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 

As a finally preliminary matter, the Board points out that the current record  indicates that the AMC has not yet completed the actions requested in the Board's April 2011 remand of the Veteran's claim for service connection for a skin rash; hence, that matter is not currently before the Board..  The Board will consider that matter after the AMC completes the development sought in the April 2011 remand and, if the claim remains denied, returns the matter to the Board for further consideration.


REMAND

In light of points raised in the parties' joint motion for partial remand, and the Board's review of the claims file, further RO action on the Veteran's claim for service connection for bilateral hearing loss is warranted.  

In the joint motion, representatives for both parties agreed that a December 2009 opinion by a VA audiologist required clarification because the examiner failed to provide a medical rationale to explain why having normal hearing at service discharge, or a lack of threshold shifts during service, demonstrated that the Veteran's subsequently developed sensorineural hearing loss was unrelated to service.  See Joint Motion for Partial Remand, pp. 2-3.  The parties also agreed that it was incumbent on the Board to address the credibility of lay statements pertaining to nexus, and that the Board should make reasonable efforts to obtain additional evidence of treatment for the Veteran's hearing loss at the VA Medical Center (VAMC) in Martinsburg, West Virginia, in the early 1980's, reportedly obtained by the Veteran, but not associated with the claims file.  Id. at p. 3.

Accordingly, the RO should arrange to return the claims file to the December 2009 VA examiner for clarification.  If the examiner determines that an additional examination is necessary, one should be scheduled.  Alternatively, if the examiner who previously evaluated the Veteran is unavailable, arrange for the Veteran to undergo a new VA ear examination, with appropriate testing, by an appropriate physician or audiologist, at a VA medical facility, for purposes of obtaining the necessary information.  

The Veteran is hereby advised that failure to report to any scheduled VA examination and/or testing, without good cause, may well result in the denial of the claim for service connection for bilateral hearing loss (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination and/or testing sent to him by the pertinent VA medical facility.

Prior to undertaking appropriate action to obtain further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

As noted above, the Veteran has reported receiving treatment for hearing loss at the Martinsburg VAMC in the early 1980's.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran's hearing loss.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection for bilateral hearing loss.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of this claim-to include, for the sake of efficiency, that submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Martinsburg VAMC any outstanding, pertinent records of evaluation and/or treatment for the Veteran's hearing loss, to particularly include any relevant records of evaluation and/or treatment dated in the early 1980s.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should forward the claims file to the December 2009 VA audiologist for a supplemental opinion clarifying his earlier opinion.  Specifically, the audiologist should provide a medical rationale to explain why-as noted in the December 2009 examination report-having normal hearing at service discharge, or a lack of threshold shifts during service, demonstrates that the Veteran's subsequently developed sensorineural hearing loss is unrelated to service.  

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner, and the addendum report should include discussion of the Veteran's documented history and assertions.

If the examiner determines that an additional examination is necessary, one should be scheduled.  Alternatively, if the examiner who previously evaluated the Veteran is unavailable, the RO should arrange for the Veteran to undergo a new VA ear examination, by an appropriate physician or audiologist, at a VA medical facility, for purposes of obtaining the necessary information.

If a new examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal in light of all pertinent evidence (to include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.   38 C.F.R. § 20.1100(b) (2011).

